Exhibit 10.2

FORM OF

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Performance-Based Vesting)

This Restricted Stock Unit Award Agreement (the “Agreement”) is entered into as
of [GRANT DATE] (the “Grant Date”), by and between Newport Corporation, a Nevada
corporation (the “Company”), and [GRANTEE NAME] (the “Grantee”), pursuant to the
Company’s 2011 Stock Incentive Plan (the “Plan”). Any capitalized term not
defined herein shall have the same meaning ascribed to it in the Plan.

RECITALS

A. Grantee is an employee, director, consultant or other Service Provider, and
in connection therewith has rendered services for and on behalf of the Company.

B. The Company desires to award Restricted Stock Units to Grantee to provide an
incentive for Grantee to remain a Service Provider of the Company and to exert
added effort towards its growth and success.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:

1. Award and Acceptance of Restricted Stock Units.

(a) Award and Acceptance. The Company hereby awards to Grantee an aggregate of
[NUMBER OF SHARES] Restricted Stock Units (the “Restricted Stock Units”) on and
subject to the terms and conditions set forth in this Agreement and in the Plan.
Grantee accepts the Restricted Stock Units and acknowledges that he or she has
read and understands and agrees to be bound by the terms and conditions of this
Agreement and the Plan.

(b) Restricted Stock Units. One (1) Restricted Stock Unit represents the
conditional right to receive one (1) share of the Company’s Common Stock and
shall be used solely as a device for the determination of any issuance of shares
of Common Stock to be made to the Grantee if and when Restricted Stock Units
vest pursuant to the conditions set forth in this Agreement and the Plan. The
Restricted Stock Units create no fiduciary duty of the Company to the Grantee,
and this Agreement creates only a contractual obligation on the part of the
Company to deliver shares of the Company’s Common Stock, subject to vesting and
the other terms and conditions hereof, as provided in Section 5 below. The
Restricted Stock Units shall not be treated as property or as a trust fund of
any kind. No assets have been secured or set aside by the Company with respect
to the Restricted Stock Units and, if amounts become payable to the Grantee
pursuant to this Agreement, the Grantee’s rights with respect to such amounts
shall be no greater than the rights of any general unsecured creditor of the
Company.

2. Vesting of Units.

(a) Vesting Schedule. Subject to the provisions of Sections 3 and 4 below, the
Restricted Stock Units evidenced by this Agreement shall vest in installments as
set forth in Exhibit A attached hereto and incorporated herein by reference
(each a “Vesting Date”), subject to the achievement of the specified performance
goals established by the Committee (as defined in the Plan) with respect to the
Performance Criteria (as defined in the Plan) (the “Performance Condition”) and
for the performance period (the “Performance Period”) set forth in Exhibit A, in
accordance with the provisions set forth in Exhibit A of this Agreement, and the
other terms and conditions set forth herein.

(b) Performance Determination Date. The Committee shall determine, in its sole
discretion, and certify in writing whether and the extent to which the
Performance Condition was achieved. Except as otherwise set forth in Exhibit A,
such determination and written certification will be made following completion
of the external audit of the Company’s financial statements for the Performance
Period (the “Performance Determination Date”).

3. Continuous Service.

                (a) Definition of Continuous Service. For purposes of this
Agreement, the term “Continuous Service” means: (1) employment of the Grantee by
either the Company or any Affiliated Company (as defined in the Plan), or by any
successor entity following a Change in Control (as defined in the Plan), which
is uninterrupted other than by vacations, illness (except for permanent
disability, as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”)), or leaves of absence which are approved in writing by
the Company or any Affiliated Company, if applicable; (2) service as a member of
the Board of Directors of the Company until Grantee resigns, is removed from
office, or Grantee’s term of office expires and he or she is not reelected; or
(3) so long as Grantee is engaged as a Service Provider (as defined in the Plan)
to the Company or an Affiliated Company. Changes in Grantee’s status among the
alternatives set forth in the foregoing clauses (1), (2) and/or (3) shall not be
deemed to terminate Grantee’s Continuous Service. For purposes of this
Agreement, the length of the previous employment of Grantee by any entity, or
relating to any business, that has been acquired by the Company or any
Affiliated Company shall be included for purposes of calculating the number of
years of Grantee’s Continuous Service.

(b) Termination of Continuous Service. In the event of any termination of
Grantee’s Continuous Service, notwithstanding Section 2(a) above, vesting of the
Restricted Stock Units shall cease immediately upon a termination of Grantee’s
Continuous Service. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of Continuous Service. Any Restricted Stock Units subject to this
Agreement, to the extent not vested as of the date of termination of Grantee’s
Continuous Service, shall be automatically forfeited by Grantee as of such date
(regardless of the reason for such termination, including, without limitation, a
termination due to death or permanent disability), and the Grantee shall have no
further rights with respect to such Restricted Stock Units.



--------------------------------------------------------------------------------

4. Change in Control. Notwithstanding Section 2(a) above, in the event there
occurs a Change in Control (as defined in the Plan) of the Company, then, except
as provided herein, the portion of the Restricted Stock Units that is
outstanding and unvested immediately prior to such occurrence shall accelerate
and become fully vested (100% achievement of the Performance Condition shall be
deemed to have occurred) upon (or, as may be necessary to effect such
acceleration, immediately prior to) the consummation of the Change in Control.
If, however, this Agreement is assigned by the Company and assumed by the
acquiring or successor entity (or parent thereof), or if a new agreement of
comparable value covering shares of a successor entity (or parent thereof) is to
be issued in exchange therefor, in connection with such Change in Control
transaction (as such events are more particularly described in the Plan), then
vesting of the Restricted Stock Units shall not accelerate and the time-based
vesting schedule shall continue to apply, but 100% achievement of the
Performance Condition shall be deemed to have occurred.

5. Timing and Manner of Settlement of Restricted Stock Units. In the event that
Restricted Stock Units subject to this Agreement vest in accordance with the
conditions set forth in this Agreement, the shares of the Company’s Common Stock
which Grantee is entitled to receive upon such vesting shall be issued in
book-entry form, registered in Grantee’s name or in the name of Grantee’s legal
representatives, beneficiaries or heirs, as the case may be, promptly or as soon
as practicable after the Vesting Date of such Restricted Stock Units, in
settlement of such vested whole Restricted Stock Units, unless such settlement
is deferred in accordance with the terms and conditions of the Company’s
nonqualified compensation deferral plans and in compliance with Section 409A of
the Code. Such delivery of shares shall be subject to the tax withholding
provisions of Section 6(b) and subject to adjustment as provided in Section 7,
and shall be nonassessable and in complete satisfaction of such vested
Restricted Stock Units. The Grantee shall deliver to the Company any
representations or other documents or assurances required pursuant to
Section 11.

6. Tax Matters.

(a) Compliance with Tax Laws. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Grantee, are withheld or collected from Grantee.

(b) Tax Withholding. The Company shall reasonably determine the amount of any
federal, state, local or other income, employment, or other taxes which the
Company or any Affiliated Company may reasonably be obligated to withhold with
respect to the grant, vesting, or other event with respect to the Restricted
Stock Units. The Company may, in its sole discretion, withhold a sufficient
number of shares of Common Stock in connection with the vesting of the
Restricted Stock Units at the Fair Market Value (as defined in the Plan) of the
Common Stock (determined as of the date of measurement of the amount of income
subject to such withholding) to satisfy the amount of any such withholding
obligations that arise with respect to the vesting of such Restricted Stock
Units. The Company may take such action(s) without notice to the Grantee and
shall remit to the Grantee the balance of any proceeds from withholding such
shares in excess of the amount reasonably determined to be necessary to satisfy
such withholding obligations. The Grantee shall have no discretion as to the
satisfaction of tax withholding obligations in such manner. If, however, any
withholding event occurs with respect to the Restricted Stock Units other than
upon the vesting of such Restricted Stock Units, or if the Company for any
reason does not satisfy the withholding obligations with respect to the vesting
of the Restricted Stock Units as provided above in this Section 6(b), the
Company shall be entitled to require a cash payment by or on behalf of the
Grantee and/or to deduct from other compensation payable to the Grantee the
amount of any such withholding obligations.

(c) Tax Treatment. The Restricted Stock Units evidenced by this Agreement, and
the issuance of shares of Common Stock to the Grantee in settlement of vested
Restricted Stock Units, are intended to be taxed under the provisions of
Section 83 of the Code, and are not intended to provide and do not provide for
the deferral of compensation within the meaning of Section 409A(d) of the Code.
Therefore, the Company intends to report as includible in the Grantee’s gross
income for any taxable year an amount equal to the Fair Market Value of the
shares of Common Stock covered by the Restricted Stock Units that vest (if any)
during such taxable year, determined as of the date such Restricted Stock Units
are settled and the shares are delivered to the Grantee. The Company reserves
the right to amend this Agreement, without the Grantee’s consent, to the extent
it reasonably determines from time to time that such amendment is necessary in
order to achieve the purposes of this Section.

7. Adjustments Upon Specified Events.

(a) Adjustment in Number and Kind. In the event that the outstanding shares of
the Company’s Common Stock are hereafter increased or decreased or changed into
or exchanged for a different number or kind of shares or other securities of the
Company by reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other change in the capital structure of
the Company, then the Company shall make appropriate adjustments to the number
of Restricted Stock Units subject to this Agreement and to the number and kind
of securities that may be issued in respect of such Restricted Stock Units, in
order to preserve, as nearly as practical, but not to increase, the benefits to
the Grantee.



(b) Adjustment to Performance Measures. With respect to the Performance
Condition, the Company shall adjust the performance measure, performance goal
and other provisions of this Agreement to the extent (if any) it determines, in
its sole discretion, that the adjustment is necessary or advisable to preserve
the intended incentives and benefits to reflect (1) any stock split, reverse
stock split, stock dividend, material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the Company’s
earnings, or (4) any other similar special circumstances.

8. No Stockholder Rights. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units or any shares of Common Stock issuable in respect of such
Restricted Stock Units, until

 

2



--------------------------------------------------------------------------------

shares of Common Stock are actually issued to and held of record by the Grantee.
No adjustments will be made for dividends or other rights of a holder for which
the record date is prior to the date of issuance of the shares of Common Stock,
except as provided in Section 7 hereof.

9. Restrictions on Transfer. Until shares of the Company’s Common Stock have
been issued free of restrictions in settlement of vested Restricted Stock Units,
neither the Restricted Stock Units nor any interest therein or amount payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered by the Grantee, either voluntarily or
involuntarily, except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights or except
as authorized by the Administrator of the Plan in its sole discretion. The
transfer restrictions set forth in this Section 9 shall not apply to transfers
to the Company. Notwithstanding the foregoing, upon the issuance of shares of
the Company’s Common Stock in settlement of vested Restricted Stock Units, the
restrictions set forth in this Section 9 shall continue to apply to such issued
shares until such time as the Grantee has satisfied all holding period
requirements applicable to the Grantee based on his or her position with the
Company under any Company policy.

10. Adverse Activity. The Company may cancel, rescind, suspend, withhold or
otherwise limit or restrict all or any portion of the Restricted Stock Units at
any time if the Grantee is not in compliance with all applicable provisions of
this Agreement and the Plan, or if the Grantee engages in any “Adverse
Activity.” For purposes of this Section 10, “Adverse Activity” shall include:
(a) the rendering of services for any organization or engaging directly or
indirectly in any business which is or becomes competitive with the Company, or
which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company; (b) the disclosure to anyone outside the
Company, or the use in other than the Company’s business, without prior written
authorization from the Company, of any confidential information or material
relating to the business of the Company, acquired by the Grantee either during
or after employment or other engagement with the Company; (c) the failure or
refusal to disclose promptly and to assign to the Company (in accordance with
the Company’s policies and any agreement in effect between the Company and the
Grantee pertaining to confidentiality and/or ownership of intellectual property)
all right, title and interest in any invention or idea, patentable or not, made
or conceived by the Grantee during employment by the Company, utilizing any
Company property, during Grantee’s working time, or relating in any manner to
the actual or anticipated business, research or development work of the Company;
(d) activity that results in termination of the Grantee’s employment for cause;
(e) a material violation of any rules, policies, procedures or guidelines of the
Company; or (f) any attempt directly or indirectly to induce any employee of the
Company to be employed or perform services elsewhere or any attempt directly or
indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company.

11. Compliance with Laws. The award of Restricted Stock Units and the offer,
issuance and delivery of securities under this Agreement are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities laws) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. The Grantee will, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. The
Company will cause such action to be taken, and such filings to be made, so that
the grant hereunder shall comply with the rules of the Nasdaq National Market or
the principal stock exchange on which shares of the Company’s Common Stock are
then listed for trading.

12. Limitation of Company’s Liability for Nonissuance; Unpermitted Transfers.
The Company agrees to use its reasonable best efforts to obtain from any
applicable regulatory agency such authority or approval as may be required in
order to issue and sell the shares of the Company’s Common Stock to Grantee
pursuant to this Agreement. The inability of the Company to obtain, from any
such regulatory agency, authority or approval deemed by the Company’s counsel to
be necessary for the lawful issuance and sale of the shares hereunder and under
the Plan shall relieve the Company of any liability in respect of the
nonissuance or sale of such shares as to which such requisite authority or
approval shall not have been obtained. The Company shall not be required to:
(a) transfer on its books any Restricted Stock Units or any shares issued in
respect thereof which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement, or (b) treat as owner of such issued
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such issued shares shall have been so transferred.

13. Legends. In the event, and only in the event, that, at the time any
Restricted Stock Units are to be settled in shares of Common Stock pursuant to
this Agreement, the Company does not have an effective Form S-8 Registration
Statement on file with the Securities and Exchange Commission with respect to
the offer and sale of shares of Common Stock covered by this Agreement, the
certificates, if any, representing the shares of Common Stock so paid will bear
a legend in substantially the following form:

“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AN OPINION (SATISFACTORY TO THE COMPANY) OF COUNSEL
(SATISFACTORY TO THE COMPANY) THAT REGISTRATION IS NOT REQUIRED.”



14. “Market Stand-Off” Agreement. Grantee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Grantee will not
sell or otherwise transfer or dispose of any shares of Common Stock held by
Grantee that were issued upon the settlement of the Restricted Stock Units
without the prior written consent of the Company or such underwriter, as the
case may be, during such period of time, not to exceed 180 days following the
effective date of the registration statement filed by the Company with respect
to such offering, as the Company or the underwriter may specify.

15. No Agreement to Employ. Nothing contained in this Agreement constitutes an
employment commitment by the Company or any Affiliated Company, confers upon the
Grantee any right to remain employed by the Company or any Affiliated Company,
or interferes in any way with the right of the Company or any Affiliated Company
at any time to terminate such employment. Nothing in this paragraph,

 

3



--------------------------------------------------------------------------------

however, is intended to adversely affect any independent contractual right of
the Grantee under any written agreement with the Company or any Affiliated
Company.

16. General.

(a) Section Headings; Number and Gender. The section headings of, and titles of
paragraphs and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation thereof. Where the context
requires, the singular shall include the plural, the plural shall include the
singular, and any gender shall include all other genders.

(b) Governing Law; Attorneys’ Fees. The validity, construction, interpretation,
and effect of this Agreement shall be governed by and determined in accordance
with the laws of the State of California except for matters related to corporate
law, in which case the provisions of the Nevada corporation law shall govern. If
any party shall bring an action in law or equity against another to enforce or
interpret any of the terms, covenants and provisions of this Agreement, the
prevailing party in such action shall be entitled to recover from the other
party reasonable attorneys’ fees and costs.

(c) Severability. If any provision of this Agreement or the application thereof
is held to be invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications, and to this end the provisions of this Agreement are
declared to be severable.

(d) Entire Agreement. This Agreement, including Exhibit A hereto, embodies the
entire agreement of the parties hereto respecting the matters within the scope
of this Agreement and supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter hereof,
except as otherwise set forth in Section 15 hereof. Any such prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein. This Agreement is an integrated Agreement as to the
subject matter hereof.

(e) Interpretation. The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan, and shall in all respects be interpreted
in accordance therewith. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall be controlling and determinative. The Administrator shall
interpret and construe this Agreement and the Plan, and any action, decision,
interpretation or determination made in good faith by the Administrator shall be
final and binding on the Company and the Grantee.

(f) Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
Notwithstanding the foregoing, amendments made pursuant to Section 6(c) or 7
hereof may be effectuated solely by the Company.

(g) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and be binding upon the Grantee and his
heirs, executors, administrators, successors and permitted assigns.

(h) Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

(i) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention:
General Counsel, and if to the Grantee, at his or her most recent address as
shown in the employment or stock records of the Company.

(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Copies of such signed counterparts
may be used in lieu of the originals for any purpose.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NEWPORT CORPORATION      GRANTEE: By:  

 

    

 

Name:  

 

     [GRANTEE NAME] Title:  

 

    

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

VESTING SCHEDULE

The vesting of all Restricted Stock Units evidenced by this Agreement will be
conditioned upon the achievement by the Company of the following financial
performance goal(s):

 

Performance Measure

           Target        
Level

If the financial performance goal(s) set forth above are achieved by the
Company, the Restricted Stock Units will vest in equal [NUMBER OF INSTALLMENTS]
installments on [VESTING DATES]. If such financial performance goal(s) are not
achieved, all Restricted Stock Units will be forfeited effective as of the
Performance Determination Date.

 

A-1